FILED
Oct 23, 2018
08:56 AM(ET)

TENNESSEE COURT OF
WORKERS' COMPENSATION
CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT KNOXVILLE
BARBARA J. NEWMAN, ) Docket No. 2016-03-1003
Employee, )
V. )
THE HOME DEPOT, )
Employer, ) State File No. 19521-2016
And )
NEW HAMPSHIRE INSURANCE )
COMPANY )
Carrier. ) Judge Lisa A. Lowe

 

EXPEDITED HEARING ORDER DENYING BENEFITS

 

This matter came before the Court on Ms. Newman’s Request for Expedited
Hearing seeking a decision on the record instead of an evidentiary hearing. Home Depot
did not file a response. The Court issued a Docketing Notice listing the documents to be
considered and gave the parties until October 11 to file objections and/or position
statements. Ms. Newman did not file any objections or a position statement; Home
Depot submitted a position statement.

The central legal issue is whether Ms. Newman is likely to prevail at a hearing on
the merits that her congestive heart failure and pulmonary embolus arose primarily out of
her March 10, 2016 work injury. For the reasons below, the Court holds Ms. Newman
did not come forward with sufficient evidence demonstrating a likelihood to prevail at a
hearing on the merits. Accordingly, this Court concludes she is not entitled to the
requested benefits at this time.

History of Claim

A review of the written materials revealed the following facts.

 

' Home Depot filed a Motion to Strike, to which Ms. Newman filed a response and the Court addressed in
a separate order.
Home Depot employed Ms. Newman as a part-time greeter. When clocking-out
on March 10, 2016, Ms. Newman noticed several cords on the floor. While stepping over
them, she slipped and fell on her left side. She went to Blount Memorial Hospital. Home
Depot provided a panel of physicians, and Ms. Newman received authorized treatment
from Dr. Luke Madigan for her back. On May 25, 2017, Dr. Madigan placed her at
maximum medical improvement, assigned a zero-percent impairment rating, and released
her to return to work without restrictions.

Approximately four weeks after the injury, Ms. Newman experienced difficulty
breathing and went to the University of Tennessee Medical Center. Providers there
diagnosed her with blood clots and congestive heart failure. Ms. Newman attended
cardiac rehabilitation approximately three times each week for two years to improve her
heart health.

On August 1, 2018, Ms. Newman relapsed and again had difficulty breathing. She
returned to the UT Medical Center and remained there for eight days. Ms. Newman also
spent ten days receiving therapy at WellPark Rehabilitation Center.

Ms. Newman alleged that her March 10, 2016 work injury caused her heart and
lung problems and radically changed her daily life, both physically and emotionally. She
provided a signed letter from Dr. Amy Barnett that stated, “I have been Ms. Newman’s
primary care provider for seven years. She had been in her normal state of health until
April 2016, when she was diagnosed with congestive heart failure and pulmonary
embolus.”

Home Depot asserted that Ms. Newman failed to provide any medical proof that
her heart and lung conditions were related to the work injury. Additionally, Home Depot
averred that it provided Ms. Newman all the workers’ compensation benefits to which
she is entitled.

Findings of Fact and Conclusions of Law

Ms. Newman need not prove every element of her claim by a preponderance of the
evidence in order to obtain relief. McCord v. Advantage Human Resourcing, 2015 TN
Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015). Instead, she must come
forward with sufficient evidence from which this Court might determine she is likely to
prevail at a hearing on the merits. /d.; Tenn. Code Ann. § 50-6-239(d)(1) (2018).

A work-related injury “causes ... the need for medical treatment only if it has
been shown to a reasonable degree of medical certainty that it contributed more than fifty
percent (50%) in causing the .. . need for medical treatment.” Tenn. Code Ann. § 50-6-
102(14)(C). ‘“‘Shown to a reasonable degree of medical certainty’ means that, in the

2
opinion of the physician, it is more likely than not considering all causes, as opposed to
speculation or possibility.” Tenn. Code Ann. § 50-6-102(14)(D).

Here, the issue is whether Ms. Newman’s work injury caused her congestive heart
failure and pulmonary embolus. The Court notes that Ms. Newman stated in her
affidavit, “you have my permission to obtain my medical records[.]” However, it is Ms.
Newman’s burden to obtain medical records and/or opinions that support her position and
supply those to the Court for consideration. She provided one medical letter from Dr.
Barnett. However, Dr. Barnett did not address causation and failed to establish that Ms.
Newman’s heart and lung conditions were more likely than not related to the work injury,
considering all causes.

Based on review of the submitted information, this Court concludes Ms. Newman
did not come forward with sufficient evidence to establish that she is likely to prevail at a
hearing on the merits that her heart and lung conditions were primarily caused by the
work injury.

IT IS, THEREFORE, ORDERED as follows:

1. Ms. Newman’s claim against Home Depot for her alleged heart and lung
conditions is denied at this time.

2. This matter is set for a Scheduling Hearing on January 14, 2019, at 9:30 a.m.
Eastern Time. The parties must call (865) 594-0109 or (toll-free) (855) 383-0003
to participate in the Scheduling Hearing. Failure to appear by telephone may
result in a determination of the issues without your further participation.

ENTERED on October 23, 2018.

Wn A Logie

LISA A. LOWE, JUDGE
Court of Workers’ Compensation

 

 
APPENDIX

The Court reviewed the entire case file in reaching its decision. Specifically, the

Court reviewed the following documents, marked as exhibits for ease of reference:

Exhibits:

Ls

Pie
Z.

Go Sl ey Br

Petition for Benefit Determination

a. Employee’s Position Statement
Dispute Certification Notice
Request for Expedited Hearing

a. Affidavit of Barbara Newman

b. Correspondence from Dr. Amy L. Barnett, dated August 31, 2018
Motion to Strike
Employee’s Objection to Motion to Strike
Order Granting in Part and Denying in Part Motion to Strike
Docketing Notice for on-the-Record Determination
Employer’s Position Statement
a. Medical Records of Dr. Luke Madigan

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Expedited Hearing Order was

sent to the following recipients by the following methods of service on October 22, 2018.

 

 

 

Name Certified | Fax | Email | Service sent to:
Mail -
Barbara Newman, xX Barbara Newman
Self-Represented 327 Suburban Road
Employee Knoxville, TN 37923
Kenny D. Veit, x kenny.veit@leitnerfirm.com
Employer’s Attorney

 

 

 

 

 

 

 

Yo oH ee wl) Pbdantt 228-1,

PENNY(SHRUM, Court Clerk! diy
WC.CourtClerk@tn.gov